                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

GERALD J. CARTER,

                 Plaintiff,

v.                                         Case No. 3:18-cv-1414-J-25JRK

WARDEN REDDISH, et al.,

               Defendants.
_______________________________

                                   ORDER

     Plaintiff, an inmate of the Florida penal system, initiated

this action by filing a pro se Civil Rights Complaint (Doc. 1)

pursuant to 42 U.S.C. § l983. Plaintiff also filed a motion to

proceed   in   forma   pauperis    (Doc.   2).   He   names   the   following

individuals    as    defendants:    Warden   Reddish,     Captain    Blitch,

Sergeant Porr, Sergeant Scott, Officer J. Rehill, Officer J. Kelly,

and Dr. Espino Gonzalo.1 Plaintiff asserts claims under the Eighth

and Fourteenth Amendments for an alleged excessive use of force by

defendants Blitch, Porr, Scott, Rehill, and Kelly, while he was

incarcerated at Florida State Prison (FSP). As relief, he seeks

damages and transfer to a different correctional institution.




1 Upon a review      of the grievance documents Plaintiff provides in
support of his      Complaint (Doc. 1-1), it appears that the last-
named defendant     is “G. Espino, M.D.” In this Order, the Court will
reference this      defendant by the name Plaintiff provides in his
Complaint.
     Plaintiff's   Complaint   is   before   the   Court   for   screening

pursuant to 28 U.S.C. § 1915(e)(2)(B), which provides that the

Court may dismiss a complaint that, among other reasons, fails to

state a claim upon which relief may be granted. Upon review of the

Complaint, the Court opines that Plaintiff has failed to set forth

his claims sufficiently to enable the Court to engage in a proper

review under § 1915(e)(2)(B) or to enable defendants to respond.

Thus, if Plaintiff desires to proceed with his claims, he must

file an amended complaint on the enclosed civil rights complaint

form and in compliance with federal pleading standards.

     Federal Rule of Civil Procedure 8(a) requires a pleading to

include a short and plain statement of the claim showing that the

pleader is entitled to relief. Rule 10(b) requires all averments

of the claim be made “in numbered paragraphs, each limited as far

as practicable to a single set of circumstances.” To survive

dismissal, a complaint must allege facts, accepted as true, that

state a claim “that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). The standard asks for less than a

probability but “more than a sheer possibility that a defendant

has acted unlawfully.” Id. Plaintiff is advised that a viable claim

under 42 U.S.C. § 1983 requires a plaintiff to establish two

essential elements: the conduct complained of was committed by a

person acting under color of state law, and this conduct deprived



                                    2
the plaintiff of rights, privileges, or immunities secured by the

Constitution or laws of the United States.

      With respect to the Fourteenth Amendment due process claim,

Plaintiff does not clearly explain the basis for the claim or the

defendants   allegedly   responsible.   Plaintiff    states   that   “a

disciplinary report was fabricated,” though he does not say who

fabricated it, nor does he provide facts to support this conclusory

assertion. To the extent Plaintiff intends to pursue a claim based

on his loss of gain time and placement in disciplinary confinement,

he is advised that serving time in disciplinary confinement does

not   implicate   a   constitutionally-protected    liberty   interest

sufficient to support a due process claim unless the confinement

imposes “an atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life.” Sandin v.

Conner, 515 U.S. 472, 484 (1995).

      As to his claim against Warden Reddish, Plaintiff should know

that supervisory liability has been rejected as a theory of

recovery under 42 U.S.C. § l983. Thus, a defendant who holds a

supervisory position or is not directly involved in day-to-day

operations of the institution, such as a warden, may not be held

liable simply because a correctional institution staff member

violated an inmate’s constitutional rights.         Although personal

participation is not specifically required for liability under §

l983, there must be a causal connection between the defendant named

                                  3
and the injury sustained, and that causal connection must be more

than the title or job description the supervisory official holds.

Here, it appears Warden Reddish is named as a defendant simply

because of his position as warden of FSP. Plaintiff does not allege

that Warden Reddish personally participated in the alleged use of

force, nor does he allege any causal connection between the warden

and the injuries he sustained. To the extent Plaintiff’s claim

against Warden Reddish is based on supervisory liability, he fails

to state a claim for relief under § 1983.

     To the extent Plaintiff’s claim against Warden Reddish is

based on the warden’s role as a grievance responder, Plaintiff is

advised that simply failing to respond to or denying a grievance

or complaint does not, in and of itself, make an individual liable

for an alleged constitutional violation. See Jones v. Eckloff, No.

2:12-cv-375-Ftm-29DNF, 2013 WL 6231181, at *4 (M.D. Fla. Dec. 2,

2013) (unpublished) (“[F]iling a grievance with a supervisory

person does not automatically make the supervisor liable for the

allegedly   unconstitutional   conduct   brought   to   light   by   the

grievance, even when the grievance is denied.”) (citing Gallagher

v. Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009) (“[D]enial of a

grievance, by itself without any connection to the violation of

constitutional rights alleged by plaintiff, does not establish

personal participation under § 1983.”)).



                                  4
       Not only does Plaintiff fail to allege any wrongdoing on the

part of Warden Reddish, but he also fails to describe how Dr.

Gonzalo violated his constitutional rights. The only allegation

Plaintiff makes as to Dr. Gonzalo is that Dr. Gonzalo was the

treating physician when Plaintiff had a medical visit on May 9,

2018. Notably, the medical visit was not related to the alleged

use of force, but rather occurred beforehand. Plaintiff does not

allege that Dr. Gonzalo participated in the use of force. Plaintiff

also does not allege in his Complaint that Dr. Gonzalo failed to

treat him, though in a grievance Plaintiff filed on September 18,

2018 (Doc. 1-1), Plaintiff reported that Dr. Gonzalo “neglect[ed]

[his] medical condition.” To the extent Plaintiff states that Dr.

Gonzalo’s neglect is “tantamount [to] malpractice,” he is advised

that   allegations   of   medical     negligence,        including    negligent

diagnosis or treatment, do not state a valid claim for deliberate

indifference under the Eighth Amendment.

       If Plaintiff chooses to file an amended complaint, he should

assess his case and name as defendants only those individuals

allegedly responsible for violating his federal constitutional

rights. As such, he must identify only the responsible individuals

as   defendants.   Plaintiff   must       also   adhere    to   the   following

instructions.

       1.   The amended     complaint       must    be     marked,     “Amended
            Complaint.”


                                      5
     2.   The amended complaint must name as defendants only those
          who had been acting under color of state law and are
          responsible for the alleged constitutional violation(s).

     3.   The amended complaint must state the full names of each
          defendant (to the extent Plaintiff knows them) in the
          style of the case on the first page and in section I.B.

     4.   The list of defendants named on the first page must match
          the list of named defendants in section I.B.

     5.   The amended complaint (or a separate filing) must
          include current addresses for each defendant so the
          Court can direct service of process.

     6.   In section IV, “Statement of Claim,” there must be a
          clear description of how each defendant was involved in
          the alleged violation(s). The allegations should be
          stated in numbered paragraphs, each limited to a single
          set of circumstances. Plaintiff should separately
          explain the facts giving rise to his individual claims
          for relief, and he should clearly state how each
          defendant is responsible for each alleged violation.2

     7.   In section V, “Injuries,” there must be a statement
          concerning how each defendant’s action or omission
          injured Plaintiff.

     8.   In section VI, “Relief,” there must be a statement of
          what Plaintiff seeks through this action. Plaintiff is
          advised that this Court may not order his transfer to a
          different penal institution.

     Plaintiff must sign and date the amended complaint after the

following statement on the form:

          Under Federal Rule of Civil Procedure 11, by
          signing below, I certify to the best of my
          knowledge, information, and belief that this
          complaint: (1) is not being presented for an
          improper purpose, such as to harass, cause

2
 Plaintiff may attach additional pages if necessary, but he should
continue to number the paragraphs for a clear presentation of his
factual allegations supporting each claim.

                                   6
          unnecessary delay, or needlessly increase the
          cost of litigation; (2) is supported by
          existing law or by a nonfrivolous argument for
          extending, modifying, or reversing existing
          law;   (3)  the   factual   contentions   have
          evidentiary support or, if specifically so
          identified, will likely have evidentiary
          support after a reasonable opportunity for
          further investigation or discovery; and (4)
          the complaint otherwise complies with the
          requirements of Rule 11.

     Before signing the amended complaint, Plaintiff must ensure

his assertions are truthful and he has not knowingly made false

material declarations. He must neither exaggerate nor distort the

facts but instead must truthfully state the facts underlying his

claims. Knowingly making a false material declaration in violation

of 18 U.S.C. § 1623 is punishable by a fine, imprisonment, or both.

     The Clerk shall send Plaintiff a civil rights complaint form.

By January 4, 2019, Plaintiff must complete the form, following

the instructions provided in this Order and on the form, and mail

the amended complaint to the Court for filing. Also by January 4,

2019, Plaintiff must mail to the Court one copy of the amended

complaint (including exhibits)3 for each named defendant. Failure

to comply may result in the dismissal of this case.




3
  Plaintiff may include exhibits, such as grievances or medical
records. Plaintiff must individually number each exhibit in the
lower right-hand corner of each exhibit. If his first exhibit has
multiple pages, he should number the pages 1-A, 1-B, 1-C, etc.
                                7
     DONE AND ORDERED at Jacksonville, Florida, this 6th day of

December,2018.




Jax-6
c:    Gerald J. Carter




                               8
